UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES RAYMOND SCHIMMEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:12-cr-00494-LO-1; 1:14-cv-00550-LO)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Raymond Schimmel, Appellant Pro Se.    Catherine Sun Ahn,
Special Assistant United States Attorney, Alexander T. H.
Nguyen,   Karen  Ledbetter   Taylor,  Assistant  United   States
Attorneys, Ryan K. Dickey, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Raymond Schimmel seeks to appeal the district

court’s    order    denying    relief      on    his   28    U.S.C.     § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Schimmel has not made the requisite showing.                         Accordingly,

we deny Schimmel’s motion for a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions      are   adequately        presented     in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3